 Fill in this information to identify your case and this filing:

 Debtor 1                    Brett S Roberts
                             First Name                                 Middle Name                     Last Name

 Debtor 2                    Britt G Roberts
 (Spouse, if filing)         First Name                                 Middle Name                     Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF WASHINGTON

 Case number            21-10092                                                                                                                             Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        15129 445th Ave. SE
        Street address, if available, or other description
                                                                                       Single-family home                        Do not deduct secured claims or exemptions. Put
                                                                                        Duplex or multi-unit building             the amount of any secured claims on Schedule D:
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative
                                                                                  
                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        North Bend                        WA        98045-0000                         Land                                      entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                              $600,000.00                $600,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                     (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                             Fee simple
        King                                                                           Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                       At least one of the debtors and another
                                                                                                                                      Check if this is community property
                                                                                                                                       (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



               Case 21-10092-TWD                                 Doc 117-1                Filed 07/02/21                Ent. 07/02/21 22:48:19              Pg. 1 of 8
 Debtor 1         Brett S Roberts
 Debtor 2         Britt G Roberts                                                                                               Case number (if known)          21-10092

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        34 Long Drive                                                                Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                     Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                     Condominium or cooperative

                                                                                     Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Pateros                           WA        98846-0000                       Land                                            entire property?              portion you own?
        City                              State              ZIP Code                Investment property                                    $110,000.00                     $110,000.00
                                                                                     Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                     Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                     Debtor 1 only
        Okanogan                                                                     Debtor 2 only
        County                                                                       Debtor 1 and Debtor 2 only
                                                                                     At least one of the debtors and another
                                                                                                                                          Check if this is community property
                                                                                                                                           (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $710,000.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:         Ford                                            Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Explorer                                         Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2016                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                        75000              Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Location: 15129 445th Ave., SE,
         North Bend WA 98045                                             Check if this is community property                                  $22,372.00                     $22,372.00
                                                                           (see instructions)



  3.2     Make:         Chevy                                           Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Silverado                                        Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2019                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                        29700              Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Location: 15129 445th Ave., SE,
         North Bend WA 98045                                             Check if this is community property                                  $65,000.00                     $65,000.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy



               Case 21-10092-TWD                                 Doc 117-1              Filed 07/02/21                Ent. 07/02/21 22:48:19                        Pg. 2 of 8
 Debtor 1        Brett S Roberts
 Debtor 2        Britt G Roberts                                                                                    Case number (if known)       21-10092

  3.3    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Mustang                                    Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2017                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                   56000           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        Location: 15129 445th Ave., SE,
        North Bend WA 98045                                     Check if this is community property                                  $25,000.00                 $25,000.00
                                                                     (see instructions)



  3.4    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      F-350                                      Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2009                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $18,000.00                 $18,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>               $130,372.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Household Appliances, Furniture, Linens, Dishes/Kitchenware,
                                    Decorations, Outdoor Furniture, Yard Care Items, Misc. Household
                                    Tools
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                                             $8,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Television, Computer, Printer, Electronics, Cell Phone, Camera,
                                    Games
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                                             $2,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy



            Case 21-10092-TWD                          Doc 117-1                  Filed 07/02/21            Ent. 07/02/21 22:48:19                    Pg. 3 of 8
 Debtor 1       Brett S Roberts
 Debtor 2       Britt G Roberts                                                                   Case number (if known)   21-10092

     Yes.     Describe.....

                                    Baseball Cards
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                       $200.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Golf Clubs, Skiis, Canoes & Kayaks
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                     $3,000.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    Shotguns, Misc. Items
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                     $1,500.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Clothing
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                       $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    Jewelry
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                     $5,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    No
     Yes.     Describe.....

                                    2 Dogs, 1 Cat
                                    Location: 15129 445th Ave., SE, North Bend WA 98045                                                           $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                $20,200.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                  Current value of the
Official Form 106A/B                                                 Schedule A/B: Property                                                       page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



            Case 21-10092-TWD                          Doc 117-1         Filed 07/02/21       Ent. 07/02/21 22:48:19           Pg. 4 of 8
 Debtor 1          Brett S Roberts
 Debtor 2          Britt G Roberts                                                                                              Case number (if known)   21-10092

                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                                          Checking Account
                                              17.1.       - 6603                                 Chase                                                                   $6,197.98


                                                          Savings Account -
                                              17.2.       0913                                   Chase                                                                     $507.94



                                              17.3.       7241                                   Banner Bank                                                               $157.43



                                              17.4.       Savings                                Sno Falls CU                                                                $25.02



                                              17.5.       Savings                                Alaska Fed CU                                                                 $5.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                           % of ownership:

                                                  2nd Street Project, LLC
                                                  Assets: 2 Town Homes                                                                100          %                 $183,115.96


                                                  Built NW, LLC
                                                  Assets: Tools, Trailers, Equipment - $60,000.00 /
                                                  AR - $200,000 / Cash in Bank - $20,000
                                                  Liabilities: $205,000                                                                50          %                   $37,500.00


                                                  Roberts Custom Homes, LLC
                                                  Assets: Receivable - $5,000.00, Counter Claim on
                                                  lawsuit
                                                  Liabilities: Exceeds Assets                                                        100%          %                           $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
Official Form 106A/B                                                                      Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



             Case 21-10092-TWD                                      Doc 117-1                    Filed 07/02/21             Ent. 07/02/21 22:48:19           Pg. 5 of 8
 Debtor 1        Brett S Roberts
 Debtor 2        Britt G Roberts                                                                            Case number (if known)      21-10092

     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                  Institution name:

                                        IRA                               E. Jones                                                                    $90,372.70


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
    No
     Yes.     Give specific information..


Official Form 106A/B                                                 Schedule A/B: Property                                                                   page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            Case 21-10092-TWD                          Doc 117-1          Filed 07/02/21             Ent. 07/02/21 22:48:19                 Pg. 6 of 8
 Debtor 1        Brett S Roberts
 Debtor 2        Britt G Roberts                                                                                                 Case number (if known)        21-10092


                                                          Possible Claim against Rahul Grewal, Brandi Grewal
                                                          (Counterclaim)                                                                                                        Unknown


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $317,882.03


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy



            Case 21-10092-TWD                               Doc 117-1                 Filed 07/02/21                    Ent. 07/02/21 22:48:19                     Pg. 7 of 8
 Debtor 1         Brett S Roberts
 Debtor 2         Britt G Roberts                                                                                                       Case number (if known)   21-10092

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................               $710,000.00
 56. Part 2: Total vehicles, line 5                                                                         $130,372.00
 57. Part 3: Total personal and household items, line 15                                                     $20,200.00
 58. Part 4: Total financial assets, line 36                                                                $317,882.03
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $468,454.03               Copy personal property total            $468,454.03

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $1,178,454.03




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy



             Case 21-10092-TWD                                 Doc 117-1                  Filed 07/02/21                      Ent. 07/02/21 22:48:19                 Pg. 8 of 8
